Weinstein, J., dissents and votes to affirm the judgment, with the following memorandum:
Defendant maintains on appeal that the hearing court erred in failing to suppress a razor taken from his person by the police and, furthermore, that he was deprived of a fair trial when the prosecutor was permitted, over objection, to impeach one of its own witnesses with her Grand Jury testimony. I find both contentions to be without merit. As the majority properly notes, our prior determination that codefendant Raymond Pittman had been subjected to an unlawful arrest (People v Pittman, 83 AD2d 870, 871), must apply equally to defendant’s arrest, since the circumstances are identical. However, the failure of the People to have established probable cause for the arrest does not require suppression of the physical evidence seized. Defendant’s spontaneous revelation that he was in possession of a razor was not a direct and immediate response to his unlawful arrest. On the contrary, it was an independent act not tainted by the unlawful detention (see People v Boodle, *104847 NY2d 398; People v Townes, 41 NY2d 97). Defendant volunteered to the police that he had a razor in his pocket after Detective Cerasi informed the codefendants that they were being taken to headquarters under suspicion of robbery and homicide. Insofar as it was not designed to uncover the razor or any other evidence, the unlawful arrest, which commenced when the codefendants were first seized at the Locust Hill Avenue apartment, “lacked the element of purposeful exploitation which would taint the discovery of the weapon” (People v Boodle, supra, p 404). In a case such as this where the arrest (based solely upon the information received from a confidential informant), although illegal, neither provoked the defendant to reveal the subject evidence nor was designed to lead to the discovery of any evidence, the purpose underlying the exclusionary rule would not be served by granting defendant’s motion to suppress (see Brown v Illinois, 422 US 590, 605; People v Boodle, supra, pp 404-405). Accordingly, defendant’s motion, inter alia, to suppress the razor was properly denied. Defendant’s additional contention that the court erred by failing to prohibit the prosecutor from impeaching his own witness, the defendant’s sister, Linda De Prietas, is likewise without merit. Mrs. De Prietas had been expected to appear as a key witness for the prosecution. She had unequivocally testified before the Grand Jury that defendant had admitted to her his involvement in the Moon homicide. Before she was called to the stand, however, defense counsel indicated to the court that Mrs. De Prietas “had no desire to testify” and that “she had been threatened by the police”. The court nevertheless permitted the prosecutor to call her to the stand. Mrs. De Prietas testified that on the day of the homicide the defendant and Pittman came to her apartment together. Her testimony continued as follows: “Q. When they came into the apartment, will you tell the jury what you saw them do, if anything? A. That’s what I have been trying to tell you. I’m unsure now. I don’t know. I have been trying to tell you that. Q. I would like you to sit there for a second and think about it. You recall them coming; is that correct? A. Yes. Q. What do you recall occurring at that time? A. That’s what I keep trying to tell you now, that what I testified before the grand jury was a mistake. I don’t really recall what they said or what they did. What I told you, my brother had read to me from the papers about the man — I don’t know. I know what you want me to say, but I can’t do it. I can’t. I can’t. Mr. Orlando, I tried to tell you last week I wasn’t certain. I don’t know. I don’t know.” Mrs. De Prietas apparently broke down on the stand. When she was able to continue, the prosecutor attempted to elicit a more definite account from her. “Q. Linda, on January 20, 1979, you stated that Mr. Pittman and your brother James came to your apartment. I had asked you what do you recall seeing them do at that time. Have you had a chance to think about that event? A. I have thought about it for eight months. I have been thinking about it for eight months now, you know, and I remember me and my husband was [sic] on the couch. We was [sic] watching a movie. My brother entered with the key. Raymond came in as usual, and they always came in * * * you know, me and my husband, we was [sic] celebrating, you know, because he was my fiance then. He asked me to marry him that night and we was [sic] high, you know, drinking and talking and everything, and now when I really think about it, Mr. Orlando, as I tried to tell you, I am not really sure what they was , [sic] saying to me. I know what I testified to, but since this case has been going on, I had nightmares, daydreams, everything about this case. I can’t separate reality from fantasy. I am really not sure now. I really don’t know.” Recognizing the potential problem of perjury, the court then assigned counsel to Mrs. De Prietas and ruled that the prosecutor would be permitted to treat her as a hostile witness and to impeach her with her Grand Jury testimony. The prosecutor did so and, significantly, *1049the court twice admonished the jury that such impeachment went only to the witness’ credibility and was not to be considered as evidence-in-chief. CPL 60.35 permits a party to impeach his own witness “only when the testimony of the witness in court affirmatively damages the case of the party calling him” (People v Fitzpatrick, 40 NY2d 44, 51). However, the Court of Appeals has recognized that (p 52) “harm to a party’s case may be psychological as well as direct”. In our view, the testimony of Mrs. De Prietas in the case at bar did do psychological harm to the People’s case. And her “patently evasive and contumacious responses” were so “clearly intended to affirmatively damage the People’s case” as to be the equivalent of the kind of harmful testimony contemplated by the statute (see People v Fuller, 50 NY2d 628, 638, n 5). In light of the clear and correct instructions given by the court, I conclude that it did not constitute error for the court to permit the prosecutor to impeach Mrs. De Prietas with her Grand Jury testimony. Under these circumstances, an affirmance of the judgment is warranted.